Citation Nr: 9902657	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to an increased rating for scars of the right 
buttock, rated 10 percent disabling.  

2. Entitlement to an increased rating for residuals of a 
gunshot wound of the right foot, rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his daughter, and a friend


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a September 1996 rating decision, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the veterans claims 
seeking entitlement to an increased rating in excess of 10 
percent for his service connected residuals of a gunshot 
wound of the right foot, and a compensable rating for his 
service connected residuals of a gunshot wound of the right 
buttock.  A timely administrative appeal has been perfected 
with respect to these claims. 

In March 1998, the RO assigned a separate 20 percent 
evaluation for a right ankle disability (characterized as 
limitation of motion of the right ankle, as a residual of a 
right foot gunshot wound); and continued the 10 percent 
evaluation assigned for a right foot disability 
(characterized as a right foot injury, Muscle Group X, as a 
residual of a right foot gunshot wound).  By the same rating 
action, the RO increased the disability evaluation for the 
service connected scar of the right buttock, as a residual of 
a right buttock gunshot wound, from noncompensable (zero 
percent) to 10 percent disabling.  Inasmuch as the grant of 
this 10 percent evaluation is not the maximum benefit under 
the rating schedule, the claim for an increased evaluation 
for a scar of the right buttock, as a residual of a gunshot 
wound of the right buttock, remains in controversy, and, 
hence, it is a viable issue for appellate consideration by 
the Board.  See AB v. Brown, 6 Vet.App. 35, 38 (1993).

The Board notes that the veteran appears to have raised the 
issue of entitlement to special monthly compensation, based 
on loss of use of the buttocks.  Since this issue is not now 
in an appellate status, it is referred to the RO for 
appropriate action.  


REMAND

Initially, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  By this finding, the Board means that 
the veteran has presented claims which are not implausible 
when the contentions and the evidence of record are viewed in 
the light most favorable to those claims.

The VA last examined the veteran for compensation purposes in 
July 1997.  A review of the findings on that examination 
indicates that there is insufficient information by which to 
rate the veterans service connected disabilities.  In 
particular, the Board notes that limited information was 
given regarding the foot disorder.  Findings were instead 
confined to the ankle.  Moreover, while findings were 
reported with regard to the buttocks, these findings were not 
reported with sufficient clarity to resolve the issue.  In 
particular, it was noted that straight leg raising was 
painful, but the specific test used was not reported.  
Moreover, the examination indicated that dorsiflexion (DF) 
was possible to 30 degrees.  Such motion is not as pertinent 
to a gunshot wound of the buttocks as would be abduction, 
adduction, or flexion.  It was further noted that the gunshot 
wound to the buttocks was penetrating in nature, where 
previous reports had labeled the scars as superficial.  
Finally, the Board notes that a July 1996 electromyogram 
(EMG) noted the presence of right sided neural foraminal and 
far lateral disc herniation at the L3-L4 level, consistent 
with early active right lower extremity radiculopathy.  The 
symptomatology on the most recent examination was not 
sufficiently differentiated.  That is, it is not clear what 
symptoms are the result of the service-connected right 
buttock disorder and what symptoms are the result of the 
nonservice-connected back disorder.  

The United States Court of Veterans Appeals has held that the 
duty to assist includes the duty to obtain thorough and 
contemporaneous VA examinations. Where the record before the 
Board is inadequate to render a fully informed decision on an 
issue, a remand to the RO is required in order to fulfill the 
statutory duty to assist.  See Ardison v. Brown, 6 Vet. App. 
405 (1994); see also Hampton v. Gober, 10 Vet. App. 481 
(1997) (where the Court held that when duty to assist is 
triggered in an appropriate case, the duty to assist includes 
the duty to conduct a thorough and contemporaneous medical 
examination).

Additionally, the Board further notes that in a statement 
received by the RO in July 1998, the veteran referred to the 
issue of entitlement to an increased rating for his service-
connected right ankle disability.  As previously noted, the 
RO assigned a separate 20 percent rating for this disability 
in its March 1998 rating decision.  Thus, the Board construes 
the statement as a timely filed Notice of Disagreement (NOD) 
as to that issue.  Inasmuch as the right ankle claim has been 
placed in an appellate status by the filing of an NOD, the 
Board is required to remand this claim to the RO for 
preparation of a statement of the case (SOC).  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995).  Under such 
circumstances, however, the appeal as to this claim will be 
returned to the Board following issuance of the SOC only if 
it is perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In view of the foregoing, and in order to fully and fairly 
evaluate the veterans claims, the case is remanded to the RO 
for the following actions:

1.  All reports of outpatient treatment 
afforded the veteran by the VA subsequent 
to April 1998 should be obtained and 
associated with the claims folder.  The 
veteran should also be contacted and 
asked to provide the names and addresses 
of any other health providers from whom 
he received treatment, along with the 
dates of any such treatment.  Upon 
receiving such information, and after 
executing appropriate releases, all 
records of such treatment should be 
obtained and associated with the claims 
folder.  

2.  Upon association of such records, the 
veteran should be scheduled for 
orthopedic and neurological examinations 
to determine the nature and extent of the 
right buttock and right foot disorders.  
The claims folder should be made 
available to the examiner to review the 
reports of inservice history, along with 
the reports of post service treatment.  
After a review of this history, the 
examiners should, as part of the 
examination record, provide a detailed 
history of the gunshot wounds in service.  
In particular, they are requested to 
determine if the gunshot wounds were 
through and through, or superficial in 
nature.  The examiners are specifically 
requested to identify the affected muscle 
groups and joints and to identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
shell fragment wound residuals.  The 
examiners should also be requested to 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that pain could 
significantly limit functional ability of 
the affected muscle groups or joints 
during flare-ups.  The physician should 
also be requested to determine for each 
affected muscle group and joint whether, 
and to what extent, it exhibits weakened 
movement, excess fatigability, or 
incoordination.  In addition, the 
examiners should review the criteria 
contained in 38 C.F.R. § 4.56, and, based 
on these criteria, describe the residuals 
as either slight, moderate, moderately 
severe, or severe.  The examiners is also 
requested to separate, if possible, the 
symptomatology associated with the 
veterans nonservice-connected right 
sided neural foraminal and far lateral 
disc herniation at the L3-L4 level, from 
the symptomatology associated with 
service-connected right buttock and right 
foot disorders.

3.  Upon completion of this action, the 
RO should review the report of 
examination to ensure that all requested 
information has been provided.  If not, 
the case should be returned to the 
examiners for resolution of any 
deficiencies.  If the examination is 
adequate, the RO should again adjudicate 
the claim for an increased ratings for 
right foot and right buttock disorders.  
In so doing, the RO should consider the 
provisions of 38 C.F.R. § 4.40, regarding 
functional loss due to pain, and 
38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.

4.  The veteran should be issued an SOC 
on the issue of entitlement to an 
increased rating for limitation of motion 
of the right ankle, as a residual of the 
right foot gunshot wound, currently rated 
at 20 percent disabling.  The veteran 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The appeal 
as to this claim will be returned to the 
Board following the issuance of the SOC 
only if it is perfected by the filing of 
a timely substantive appeal.

When the requested development is completed, if the benefits 
sought are not granted, the veteran and representative should 
be provided with an appropriate supplemental statement of the 
case.  They should also be given a reasonable period to 
respond.  The case should then be returned to the Board for 
further appellate consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
